STEVENS, Judge.
Wayne D. Scott and his brother Robert E. Scott were tried to a jury and both were found guilty of the crime of grand theft. The information alleged:
“That the said Robert E. Scott and Wayne D. Scott on or about the 26th day of November, 1971, and before the filing of this information, at, and in the County of Yuma, State of Arizona, did then and there steal from the Harry Jones Corral a 600 pound heifer, of the value of more than $100.00, all in violation of A.R.S. § 13-661, 663 and 671, as amended.”
Thereafter the Robert E. Scott motion for a new trial was granted by the following order:
“ORDERED: The motion of the defendant, Robert E. Scott, for a new trial is granted upon the ground that the verdict is contrary to the weight of the evidence as to him. This order in no way affects the verdict of guilty of felony to wit: grand theft, returned as to defendant, Wayne D. Scott, as to whom no motion for new trial was made and as to whom the evidence was ample to sustain the verdict.”
*212On motion of the County Attorney the information was dismissed as to Robert E. Scott. Wayne D. Scott was adjudged guilty and he was sentenced to serve not less than five years nor more than ten years to date from the date of his arrest in connection with the offense.
In pertinent part, the statutes referred to in the above-quoted information are as follows:
“§ 13-661.
“A. Theft is:
“1. Feloniously stealing, taking, carrying, leading or driving away the personal property of. another.”
“§ 13-663.
“A. ‘Grand theft’ is:
“1. Theft of money, labor or property of the value of more than one hundred dollars.
******
“3. Theft of a horse, mare, gelding, colt, cow, steer, bull, calf, mule, jack, jenny, goat, sheep, hog, or any neat or horned animal.”
“§ 13-671. Punishment
“A. Grand theft is a felony punishable by imprisonment in the state prison for not less than one nor more than ten years.”
Proof was made under both subsection A, pars. 1 and 3 of A.R.S. § 13-663.
The evidence was circumstantial evidence which bears the same weight as direct evidence. State v. Harvill, 106 Ariz. 386, 476 P.2d 841 (1970).
The trial consumed four days, and on the fifth day the case was argued, the jury was instructed, and the verdicts were rendered. The reporter’s transcript contains 840 pages of interesting reading. The State and the defendants were well represented. There were numerous exhibits which showed careful preparation on both sides.
We recite a few of the interesting aspects of the State’s evidence. Car tire tracks were followed, tracks which matched the tires of the Wayne D. Scott truck. The animal’s hide was found and identified. Hoofs were found with the hide which matched the bones found in the meat buried near the Wayne D. Scott home. His dog led the investigators to the buried meat. The hairs found on the truck were identified as being bovine and the blood on the truck was established to be non-human.
There was evidence presented on behalf of the defendants which created a fact issue for the determination by the jury. From our reading of the record, we agree with the trial judge when he stated in the above-quoted order that as to Wayne D. Scott “the evidence was ample to sustain the verdict.”
The sentence was within the statutory limits.
Our review of the record discloses an absence of any fundamental error. The judgment of guilt and the sentence are,
Affirmed.
DONOFRIO, P. J., and OGG, J., concur.